EXHIBIT 10.12
 
Farm Lease And Service Agreement
 
This Lease and Service Agreement (this "Lease") is made effective as of May 01,
2014, by and between Rocky Mountain Hemp Inc. and Ryan Loflin, ("Landlord"), and
Peak BioPharma Corp ("Tenant"). The parties agree as follows:


PREMISES. Landlord, in consideration of the lease payments provided in this
Lease, leases to Tenant two (2) acres of certified organic, irrigated farmland
located at 26900 County Rd 24.3, Springfield, Colorado 81224 (the "Premises")
and shall provide services on the Premises as described herein. Tenant will
secure the lease with a payment of $6000.00 due on signing. This deposit will be
credited toward payment of the last month's rent.


EXTENT OF SERVICE. Landlord, in consideration of the lease payments provided in
this Lease, shall provide services to Tenant in the capacity of “Cultivation
Director" at the Premises. The Landlord shall diligently and competently devote
his time, attention and energies to the performance of his duties under this
Lease and shall exert his best efforts in furtherance of the business of the
Tenant. Landlord and Tenant acknowledge and agree that the hemp cultivated or
possessed by Tenant is cultivated and possessed by Tenant exclusively pursuant
to relevant Colorado law and anything related thereto remain and are done in the
sole discretion of the officers of Tenant. Landlord and Tenant further
acknowledge that federal and/or and the applicable state law may change or the
enforcement priorities thereof and that Landlord and Tenant shall be subject to
all such laws and regulations. Notwithstanding anything contained herein to the
contrary, in the event local or Colorado law disqualifies Tenant from operating
its business or federal law enforcement priorities change, this Lease shall
immediately terminate upon written notice to Landlord by Tenant. Landlord
acknowledges and agrees that Landlord shall have no ability, right or authority
to bind the Tenant in any way, with any party whatsoever except as provided
herein.
 
TERM. The lease term will begin on May 01, 2014 and will terminate on October
01, 2014. Tenant may exercise six (6) annual options to extend said term by five
(5) months each, at the same rent as the Initial Term plus a 3% annual increase
to be exercised by written notice at least thirty (30) days prior to the end of
the then current term.


LEASE PAYMENTS. Tenant shall pay to Landlord monthly installments of $6,000.00,
payable in advance on the first day of each month a payment is due. Lease
payments shall be made to Landlord at Loflin Enterprises Inc., P.O. Box 1821,
Crested Butte, Colorado 81224, which location may be changed from time to time
by Landlord. Lease payments are inclusive of compensation for Landlord’s
services as Cultivation Director.


POSSESSION. Tenant shall be entitled to possession on the first day of the term
of this Lease, and shall yield possession to Landlord on the last day of the
term of this Lease, unless otherwise agreed by both parties in writing. At the
expiration of the term, Tenant shall remove its property and effects and
peaceably yield up the Premises to Landlord in as good condition as when
delivered to Tenant, ordinary wear and tear excepted.
 
EXISTING CROPS: Tenant is to have possession of the crops now planted and
growing, and on leaving, Tenant is to seed as many acres of crops as was found
on the leased premises when Tenant took possession. In the event that Tenant
renews the term, Tenant may keep as many seeds and crops as required to re-seed.


 
1

--------------------------------------------------------------------------------

 
 
NO PARTNERSHIP. Nothing in this lease shall create a partnership, joint venture,
employment, or any other relationship between the Parties, than that of Landlord
and Tenant. Neither party shall be liable, except as otherwise expressly
provided herein, for the other party's obligations or liabilities. Tenant shall
indemnify and hold Landlord and his property, including the Premises, free and
harmless from all obligations and liabilities incurred by Tenant in conducting
farming or other operations on the Premises pursuant to this Lease.


USE OF PREMISES/ABSENCES. The Premises shall be used for the purpose of
planting, growing, and harvesting of crops; The feeding, pasturing, maintenance,
and production of agricultural livestock. The Premises shall not be used for any
other purpose without Landlord's prior written consent, which shall not be
unreasonably withheld. Tenant shall carry on all of the activities specified
above in accordance with good husbandry and the best practices of the farming
community in which the leased premises are situated. Tenant shall, at Tenant's
cost and expense, comply with any and all laws, ordinances, rules, regulations,
requirements, and orders present or future, of any federal, state, county, or
municipal governments which may in any way apply to the use, maintenance,
operations, or production of crops on the leased premises, or the sale or
disposition of those crops, excluding certain federal laws and regulations
related to the prohibition of marijuana. Tenant agrees not to apply pesticides,
insecticides, fungicides, herbicides, or other chemical treatments that will
have a residual effect beyond the term of this lease except with the prior
written consent of Landlord.


MAINTENANCE. Landlord shall have the responsibility to maintain any structures
located on the Premises in good repair at all times and perform all repairs
necessary to satisfy any implied warranty of habitability.


UTILITIES AND SERVICES. Landlord shall be responsible for all utilities and
services in connection with the Premises including but not limited to:
cultivation of hemp from seed to harvest, hand harvesting of flowers, baling of
stalk material, crop management and maintenance, and any other activities
commonly conducted in the cultivation of industrial hemp; provision of seeds,
organic soil, water and fertilizer.


TAXES. Landlord shall pay all real estate taxes which may be levied against the
Premises. However, Tenant shall pay, before delinquency, all personal property
taxes or assessments levied on Tenant's personal property situated in or about
the leased premises during the term of this lease. On demand, Tenant shall
provide to Landlord satisfactory evidence of payment of taxes.


TERMINATION UPON SALE OF PREMISES. Landlord may terminate this lease upon sixty
(60) days` written notice to Tenant that the Premises have been sold. Should the
property be sold to anyone other than the Tenant, Tenant will be given
reasonable opportunity and allowance to complete the current growing season and
harvest any crops thereon.
 
DESTRUCTION OR CONDEMNATION OF PREMISES. If the Premises are damaged or
destroyed by fire or other casualty to the extent that enjoyment of the dwelling
unit or farmland is substantially impaired, Landlord, in its sole discretion may
elect to repair the Premises or terminate the Lease upon thirty (30) days'
written notice to Tenant. If the Premises are condemned or cannot be repaired,
this Lease will terminate upon twenty (20) days' written notice by either party.


 
2

--------------------------------------------------------------------------------

 
 
DEFAULT.
 
Default by Tenant. Tenant shall be in default of this Lease if Tenant fails to
fulfill any obligation or term by which Tenant is bound. Subject to any
governing provision of law to the contrary, if Tenant fails to cure any
financial obligation within 5 days (or any other obligation within 10 days)
after written notice of such default is provided by Landlord to Tenant, Landlord
may elect to cure such default and the cost of such action shall be added to
Tenant's financial obligations under this Lease. All sums of money or charges
required to be paid by Tenant under this Lease shall be additional rent, whether
or not such sums or charges are designated as "additional rent." The rights
provided by this paragraph are cumulative in nature and are in addition to any
other rights afforded by law.
 
Default by Landlord. Landlord shall be in default of this Lease if Landlord
fails to fulfill any obligation or term by which Landlord is bound. Subject to
any governing provision of law to the contrary, if Landlord fails to cure any
default within 5 days (or any other obligation in Landlord’s capacity as
Cultivation Director within 10 days) after written notice of such default is
provided by Tenant to Landlord, Tenant may elect to cure such default and the
cost of such action shall be borne by Landlord . The rights provided by this
paragraph are cumulative in nature and are in addition to any other rights
afforded by law.


LATE PAYMENTS. For any payment that is not paid within 5 days after its due
date, Tenant shall pay a late fee of $100.00.
 
HOLDOVER. If Tenant maintains possession of the Premises for any period after
the termination of this Lease ("Holdover Period"), Tenant shall pay to Landlord
lease payment(s) during the Holdover Period at a rate equal to 150% of the most
recent rate preceding the Holdover Period. Such holdover shall constitute a
month-to-month extension of this Lease.


CUMULATIVE RIGHTS. The rights of the parties under this Lease are cumulative,
and shall not be construed as exclusive unless otherwise required by law.


NON-SUFFICIENT FUNDS. Tenant shall be charged the maximum amount allowable under
applicable law for each check that is returned to Landlord for lack of
sufficient funds.


REMODELING OR STRUCTURAL IMPROVEMENTS. Tenant shall have the obligation to
conduct any construction or remodeling (at Tenant's expense) that may be
required to use the Premises as specified above. Tenant may also construct such
fixtures on the Premises (at Tenant's expense) that appropriately facilitate its
use for such purposes. Such construction shall be undertaken and such fixtures
may be erected only with the prior written consent of Landlord, which shall not
be unreasonably withheld. At the end of the lease term, Tenant shall be entitled
to remove (or at the request of Landlord, shall remove) such fixtures, and shall
restore the Premises to substantially the same condition of the Premises at the
commencement of this Lease.


ACCESS BY LANDLORD TO PREMISES. Subject to Tenant's consent, (which shall not be
unreasonably withheld), Landlord shall have the right to enter the Premises to
make inspections, provide necessary services, or show the unit to prospective
buyers, mortgagees, tenants or workers.. As provided by law, in the case of an
emergency, Landlord may enter the Premises without Tenant's consent. During the
last three months of this Lease, or any extension of this Lease, Landlord shall
be allowed to display the usual "To Let" signs and show the Premises to
prospective tenants.
 
 
3

--------------------------------------------------------------------------------

 
 
DANGEROUS MATERIALS. Tenant shall not keep or have on the Premises any article
or thing of a dangerous, flammable, or explosive character that might
substantially increase the danger of fire on the Premises, or that might be
considered hazardous by a responsible insurance company, unless the prior
written consent of Landlord is obtained and proof of adequate insurance
protection is provided by Tenant to Landlord.


MECHANICS LIENS. Neither Tenant nor anyone claiming through the Tenant shall
have the right to file mechanics liens or any other kind of lien on the Premises
and the filing of this Lease constitutes notice that such liens are invalid.
Further, Tenant agrees to (1) give actual advance notice to any contractors,
subcontractors or suppliers of goods, labor, or services that such liens will
not be valid, and (2) take whatever additional steps that are necessary in order
to keep the premises free of all liens resulting from construction done by or
for the Tenant.


SUBORDINATION OF LEASE. This Lease is subordinate to any mortgage that now
exists, or may be given later by Landlord, with respect to the Premises


ASSIGNABILITY/SUBLETTING. Tenant may not assign or sublease any interest in the
Premises, nor assign, mortgage or pledge this Lease, without the prior written
consent of Landlord, which shall not be unreasonably withheld. Notwithstanding
anything in this Lease to the contrary, Tenant may assign this Lease or sublet
the Premises without Landlord’s consent to any entity that is a subsidiary of
and or is wholly owned by Tenant.


NOTICE. Notices under this Lease shall not be deemed valid unless given or
served in writing and forwarded by mail, postage prepaid, addressed to the party
at the appropriate address set forth below. Such addresses may be changed from
time to time by either party by providing notice as set forth below. Notices
mailed in accordance with these provisions shall be deemed received on the third
day after posting.
 
 
LANDLORD:
LANDLORD:
   
Rocky Mountain Hemp Inc.
P.O. Box 1821
Crested Butte, CO 81224
Ryan Loflin
P.O. Box 1821
Crested Butte, CO 81224
   
TENANT:
 
Peak BioPharma Corp
4450 Arapahoe Ave, Suite 100
Boulder, CO 80303
 
with a copy to:
 
Shawn Hauser, Esq.
Vicente Sederberg LLC
1244 Grant Street
Denver CO 80203
 

 
 
4

--------------------------------------------------------------------------------

 
 
GOVERNING LAW. This Lease shall be construed in accordance with the laws of the
State of Colorado.


ENTIRE AGREEMENT/AMENDMENT. This Lease contains the entire agreement of the
parties and there are no other promises, conditions, understandings or other
agreements, whether oral or written, relating to the subject matter of this
Lease. This Lease may be modified or amended in writing, if the writing is
signed by the party obligated under the amendment.


SEVERABILITY. If any portion of this Lease shall be held to be invalid or
unenforceable for any reason, the remaining provisions shall continue to be
valid and enforceable. If a court finds that any provision of this Lease is
invalid or unenforceable, but that by limiting such provision it would become
valid and enforceable, then such provision shall be deemed to be written,
construed, and enforced as so limited.


WAIVER. The failure of either party to enforce any provisions of this Lease
shall not be construed as a waiver or limitation of that party's right to
subsequently enforce and compel strict compliance with every provision of this
Lease.


BINDING EFFECT. The provisions of this Lease shall be binding upon and inure to
the benefit of both parties and their respective legal representatives,
successors and assigns.
 
 
LANDLORD:
         
/s/ Ryan Loflin
   
Rocky Mountain Hemp Inc.
         
LANDLORD:
         
/s/ Ryan Loflin
   
Ryan Loflin
         
TENANT:
         
/s/ Soren Mogelsvang
   
Peak BioPharma Corp
   

 
 
5

--------------------------------------------------------------------------------